                  Case 18-22552       Doc 27     Filed 01/04/19    Page 1 of 1

                          George w. LIEBMANN,
                          P. A.
                                      Attorneys At Law
                          8 West Hamilton Street
                          Baltimore, Maryland 21201

GEORGE W. LIEBMANN, ESQ.gliebmann@
                                 __l
                                   ___s
                                      __p
                                        __a
                                          __.comcastbiz.net




                                                January 4, 2019


U.S. Bankruptcy Court for
the District of Maryland
Garmatz Federal Courthouse, Rm. 8350
101 West Lombard Street Baltimore,
MD 21201

       Re:     In re: Tenere Robertson
               Bankr. Case No. 18-22522

Dear Mr. Clerk:

        The above referenced case(s) in which Iserve as Chapter 7 Trustee has been determined to
be an asset case. Please send the appropriate notice to creditors to file claims and establishing a
bar date of the filing of claims. Thank you.

                                               Very truly yours,



                                             /s/ George Liebmann
                                             George Liebmann
